Case 8:19-cv-02603-VMC-AEP Document 13-1 Filed 11/12/19 Page 1 of 5 PageID 98




                           EXHIBIT A
Case 8:19-cv-02603-VMC-AEP Document 13-1 Filed 11/12/19 Page 2 of 5 PageID 99




Section 2.4 General Warranties and Liabilities of Originating Depository Financial Institutions

Subsection 2.4.1 General ODFI Warranties

An ODFI Transmitting an Entry warrants the following to each RDFI and ACH Operator in
connection with such Entry at the time of the Entry’s Transmission by or on behalf of the ODFI,
unless another effective time frame is provided in this Subsection 2.4.1.

Subsection 2.4.1.1 The Entry Is Authorized by the Originator and Receiver

(a) The Entry has been properly authorized by the Originator and the Receiver in accordance
with these Rules.

(b) The Originator’s authorization has not been revoked, the Origination Agreements concerning
the Entry have not been terminated, and neither the ODFI, any Third-Party Sender, nor the
Originator has actual knowledge of the revocation of the Receiver’s authorization or of the
termination of the agreement between the RDFI and the Receiver concerning the Entry.

(c) At the time the Entry is processed by an RDFI, the authorization for that Entry has not been
terminated, in whole or in part, by operation of law. This Subsection 2.4.1.1(c) shall not apply if
the RDFI has actual knowledge of the circumstances giving rise to such termination at the time it
processes the Entry and the ODFI does not have such actual knowledge.

Subsection 2.4.1.2 The Entry Complies with the Rules

The Entry complies with these Rules, including the use of the proper Standard Entry Class Code.

Subsection 2.4.1.3 The Entry Is Not Transmitted on Behalf of a Suspended Originator or Third-
Party Sender

The Entry is not Transmitted on behalf of any Originator or Third-Party Sender that the ODFI
has been directed to suspend or that appears on a list of suspended Originators and Third-Party
Senders issued by the National Association from time to time, in each case in accordance with
Appendix Ten, Subpart 10.4.7.6 (Suspension and Appeal).

Subsection 2.4.1.4 The Entry Contains Required Information

The Entry contains the Receiver’s correct account number and all other information necessary to
enable the RDFI to comply with the requirements of Subsection 3.1.5 (RDFI Obligation to
Provide Information about Entries), except for information within the purview of the RDFI’s
relationship with the Receiver. All information Transmitted with the Entry is related to the
payment represented by the Entry.

Subsection 2.4.1.5 Credit Entry Is Timely

The credit Entry is timely.
Case 8:19-cv-02603-VMC-AEP Document 13-1 Filed 11/12/19 Page 3 of 5 PageID 100




 Subsection 2.4.1.6 Debit Entry Satisfies an Obligation, Corrects an Error, or Reclaims an
 Amount Received after Death or Legal Incapacity

 The debit Entry is:

 (a) for an amount that will be due and owing to the Originator from the Receiver on the
 Settlement Date;

 (b) for a sum specified by the Receiver to be paid to the Originator;

 (c) to correct a previous credit Entry that was an Erroneous Entry, or

 (d) to reclaim from an RDFI an amount received by a recipient after death or legal incapacity of
 the recipient or the death of a beneficiary.

 Subsection 2.4.1.7 Secure Transmission of Banking Information

 Banking information for the Entry is Transmitted in compliance with the requirements of Section
 1.7 (Secure Transmission of ACH Information Via Unsecured Electronic Networks).



 © 2019 NACHA — The Electronic Payments Association®

 Content copied from https://www.nachaoperatingrulesonline.org/2.15497/s012/ss034-1.4276427




                                                  2
Case 8:19-cv-02603-VMC-AEP Document 13-1 Filed 11/12/19 Page 4 of 5 PageID 101




 Section 2.4 General Warranties and Liabilities of Originating Depository Financial Institutions

 Subsection 2.4.5 General Indemnity by ODFI

 Subsection 2.4.5.1 Indemnity for Breach of Warranty An ODFI shall indemnify every RDFI and
 ACH Operator from and against any and all claims, demands, losses, liabilities, and expenses,
 including attorneys’ fees and costs, that result directly or indirectly from (a) the breach of any
 warranty made to such party by the ODFI under these Rules, or (b) the debiting or crediting of an
 Entry to a Receiver’s account in accordance with the terms of the Entry, including any claims,
 demands, losses, liabilities, or expenses, and/or attorneys’ fees and costs that result, either
 directly or indirectly, from the return of one or more items or Entries of the Receiver due to
 insufficient funds caused by a debit Entry.

 Subsection 2.4.5.2 Indemnity for Failure to Comply with Regulation E An ODFI shall
 indemnify every RDFI and ACH Operator from and against any claims, demands, losses,
 liabilities, or expenses, including attorneys’ fees and costs, based on the ground that the failure of
 the ODFI to comply with any provision of these Rules resulted, either directly or indirectly, in
 the violation by an RDFI of the Federal Electronic Fund Transfer Act or Federal Reserve Board
 Regulation E.



 © 2019 NACHA — The Electronic Payments Association®

 Content copied from https://www.nachaoperatingrulesonline.org/2.15497/s012/ss034-1.4276427
Case 8:19-cv-02603-VMC-AEP Document 13-1 Filed 11/12/19 Page 5 of 5 PageID 102




 Section 3.1 General Rights and Responsibilities of RDFIs

 Subsection 3.1.1 RDFI Must Accept Entries An RDFI must accept Entries that comply with
 these Rules and are received with respect to an account maintained with that RDFI, subject to its
 right to return Entries under these Rules. An Entry is deemed to be received by an RDFI on the
 Banking Day on which the Entry is made available by the Receiving ACH Operator to the RDFI
 or to the RDFI’s Receiving Point.

 Subsection 3.1.2 RDFI May Rely Solely on Account Numbers for Posting of Entries An RDFI
 may rely solely on the account number contained in an Entry for the purpose of posting the Entry
 to a Receiver’s account, regardless of whether the name of the Receiver in the Entry matches the
 name associated with the account number in the Entry.



 © 2019 NACHA — The Electronic Payments Association®

 Content copied from https://www.nachaoperatingrulesonline.org/2.15497/s013/ss048-1.4276598
